Citation Nr: 1815890	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  16-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for type II diabetes mellitus with hypertension and diabetic retinopathy associated with herbicide exposure and assigned an initial 20 percent rating, effective February 10, 2010.  The decision explained that because the Veteran's hypertension and retinopathy associated with his diabetes would each be rated as noncompensable (0 percent disabling) if rated alone, those disabilities were included in the rating for his diabetes.  The decision also granted service connection for stage 3 chronic kidney disease associated with type II diabetes mellitus and assigned an initial 60 percent rating.  

In June 2015, VA received the Veteran's VA Form 21-0958, Notice of Disagreement (NOD), with the initial 20 percent rating assigned for "diabetes mellitus type II associated with herbicide exposure" with an explanation of his belief that a higher rating was warranted.  Neither the Veteran nor his representative expressed disagreement with the noncompensable ratings for hypertension or diabetic retinopathy or the 60 percent rating for chronic kidney disease.  In April 13, 2016, the RO issued a statement of the case (SOC), addressing the issue of the proper initial rating for diabetes mellitus.  The SOC detailed that because the Veteran's NOD did not mention the noncompensable ratings for hypertension and retinopathy, those ratings were not being addressed.  VA received the Veteran's substantive appeal the same month, expressing his disagreement with the 20 percent rating "assigned for my service-connected diabetes mellitus type 2 with hypertension and diabetic retinopathy."  

Effective March 24, 2015, for every case in which the agency of original jurisdiction (AOJ) provides, in connection with its decision, a form for the purpose of initiating an appeal, a notice of disagreement consists of a completed and timely submitted copy of that form.  Moreover, VA will not accept as an NOD an expression of disagreement with an adjudicative determination by the AOJ that is submitted in any other format, including on a different VA Form.  See 38 C.F.R. § 20.201(a)(1) (2015); see also 79  Fed. Reg. 57698 (explaining that the revised regulation requiring an NOD be on a standardized form is effective March 24, 2015).  Here, the AOJ enclosed a VA Form 21-0958 with the May 2015 notice of decision, which the Veteran used to express his disagreement solely with the initial rating assigned for diabetes mellitus.  VA cannot accept his expression of disagreement on his substantive appeal received in April 2016 as an NOD regarding the initial ratings for hypertension and diabetic retinopathy because he did not use the proper form.

As a final introductory matter, in September 2016 the Veteran filed a claim for entitlement to a TDIU due to diabetes mellitus and his associated, service-connected disabilities.  When a TDIU is raised in connection with an initial increased rating claim, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the Board herein adds the TDIU claim to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that the record demonstrates sufficient cause to advance the Veteran's appeal on the Board's docket based on his age pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service connection has been established for type II diabetes mellitus associated with exposure to herbicides in the Republic of Vietnam and is rated 20 percent disabling.  The Veteran contends that a 40 percent rating is warranted based on evidence suggesting his diabetes requires regulation of activities.  "Regulation of activities" means a medical provider has required "avoidance of strenuous occupational and recreational activities" to control diabetic complications or prevent injury and is a necessary finding for disability ratings of 40 percent and higher for diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).  

With his fully developed claim (FDC) received in February 2015, the Veteran submitted a Diabetes Mellitus Disability Benefits Questionnaire (VA Form 21-0960E-1), which his private physician, J. Moore, D.O., completed in January 2015.  Dr. J. Moore indicated that the Veteran does require regulation of activities as part of his medical management for diabetes mellitus and listed "monitor blood sugars" and "exercise" as examples of how the Veteran must regulate his activities.  Accompanying medical records from Dr. J. Moore were limited to lab reports.  

The Veteran also submitted a completed Kidney Conditions DBQ, imaging studies, and progress notes dated in November and December 2014 from his private nephrologist, R. Moore, M.D.  Those progress notes document the Veteran exercises regularly by walking and riding a stationary bike.  The assessment included diabetes mellitus fair to good control by labs.

With his June 2015 NOD, the Veteran submitted a duplicate report of the original Diabetes Mellitus DBQ completed by Dr. J. Moore.  However, the example of required regulation of activities was altered to read, "Exercise - Avoid strenuous activities, but encourage walking." 

Because neither the original, nor the revised, DBQ report from Dr. J. Moore includes contemporaneous treatment notes, and because the treatment records from Dr. R. Moore tend to weigh against the revised statement from Dr. J. Moore noting restriction of strenuous activities, the Board finds the medical evidence of record is insufficient to decide the claim.  On remand, the AOJ should ask the Veteran to submit, or provide authorization for the AOJ to obtain on his behalf, all treatment records from J. Moore, D.O., since establishing care in July 2013 and ongoing treatment records from D. Moore, M.D., dating since December 2014.    

Remand is also necessary because the issue of a TDIU is dependent on the outcome of the increased rating claim being remanded and is, therefore, inextricably intertwined with that issue being remanded and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In this regard, the Board observes that in his September 2016 claim for a TDIU the Veteran reported completing high school and working full time as a merchandise assembler or assembly technician from 1986 until September 2012.  He denied leaving his job due to disability.  If the AOJ determines that a VA examination is necessary to assess the current severity of the Veteran's diabetes mellitus and associated complications, then the AOJ should ask the examiner(s) to identify the effects, if any, his service-connected disabilities have on his ability to secure and follow a substantially gainful occupation consistent with his education and work history.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary assistance from the Veteran, obtain the following records:

a) all treatment record from J. Moore, D.O., dated since July 2013 when the Veteran established care;
b) ongoing treatment records from D. Moore, M.D., dating since December 2014; and
c) any other treatment records identified by the Veteran pertinent to his service-connected diabetes mellitus and associated disabilities.

2.  After completing the requested actions, and any additional notification and/or development warranted by the record, to include arranging for a VA examination if necessary, readjudicate the claims for entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus and entitlement to a TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




